Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-13-2006

Parris v. Chavez
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Parris v. Chavez" (2006). 2006 Decisions. Paper 326.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/326


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-344                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                             ________________

                                   NO. 06-1301
                                ________________

        MELVILLE A. PARRIS; MICHAEL JAMES; KEVIN LAVILLE;
        TREVOR DORSETT; JAMES WHITTED; DERYCK JACKSON;
      ELROY DOWE; RUSSELL E.D. ROBINSON; CARTER MAGLORIE;
   RICKENSON SOUFFRANT; ALEX HODGE; OSCAR CAIN; LEON NESBITT

                                          v.

    RICARDO CHAVEZ; MICHAEL SMITH; A. RIVERA; TANIA M. MACIAS
    HARLEY G. LAPPIN; ATTORNEY GENERAL OF THE UNITED STATES;
                       U.S. MARSHAL SERVICE

                               Melville A. Parris,
                                     Appellant
                    ____________________________________

                        On Appeal From the District Court
                       For the District of the Virgin Islands
                            (D.C. Civ. No. 05-cv-0059)
                     District Judge: Honorable James T. Giles
                    ____________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 September 28, 2006

          BEFORE: SLOVITER, McKEE and FISHER, CIRCUIT JUDGES

                              (Filed October 13, 2006)
                            _______________________

                                   OPINION
                            _______________________

PER CURIAM
       The appellants, current and former inmates at the Metropolitan Detention Center

(MDC) Guaynabo in San Juan, Puerto Rico, appeal from the District Court’s order

dismissing their complaint for lack of jurisdiction and denying their application to

proceed in forma pauperis (“IFP”). For the following reasons, we will vacate and

remand.

       In May 2005, the plaintiffs filed an action in the District Court for the District of

the Virgin Islands alleging that their constitutional rights were violated by officials and

employees of the prison, the United States Attorney General, and the United States

Marshals Service.1 See Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). The District Court sua sponte dismissed the complaint

without prejudice for lack of jurisdiction, noting that the plaintiffs’ claims “must be filed

in the judicial district where [they] are being held in custody, that is, the United States

District Court for the District of Puerto Rico.” The plaintiffs appealed.2

       A district court’s habeas jurisdiction is “territorially limited and extends only to

persons detained and custodial officials acting within the boundaries of that district.” Yi

v. Maugans, 24 F.3d 500, 503 (3d Cir. 1994); see also Braden v. 30th Judicial Circuit

       1
         In particular, the plaintiffs claimed that they were subject to racial and religious
discrimination, that they were precluded from making unmonitored telephone calls to
their attorneys, that their access to the law library was restricted, and that they had been
denied adequate medical care.
       2
        Although the dismissal of the complaint in this case without prejudice, the order is
final and appealable because, under the District Court’s reasoning, the plaintiffs could not
amend their filing to remedy the problem that prompted the dismissal. See Borelli v. City
of Reading, 532 F.2d 950, 951-52 (3d Cir. 1976) (per curiam).

                                               2
Court, 410 U.S. 484, 493-95 (1973) (holding that habeas jurisdiction is proper where

court issuing writ has jurisdiction over custodian). Therefore, if the plaintiffs were

pursuing habeas relief pursuant to 28 U.S.C. § 2241, the District Court’s order may have

been proper. The plaintiffs, however, sought damages for alleged violations of their

constitutional rights arising from their confinement in the Metropolitan Detention Center

(MDC) Guaynabo. With such claims, jurisdiction over the person and subject matter is

governed by standards separate from those applicable to habeas review. Cf. Van Dinh v.

Reno, 197 F.3d 427, 431 (10th Cir. 1999) (stating that “[e]ven if the district court had

jurisdiction to hear [the] original habeas claims . . . that jurisdiction did not automatically

extend to the Bivens class action which raised totally different issues.”).

       Because we conclude that the District Court applied an incorrect jurisdictional

standard, we will summarily vacate the District Court’s December 27, 2005 order, and

remand for further proceedings consistent with this opinion.3 Without expressing any

opinion as to the merits, we note that nothing in the record suggests that a remand would

be futile.




       3
        To the extent that the District Court denied the plaintiffs’ motion to proceed IFP
because they did not provide information sufficient to determine whether they qualify for
IFP status, the plaintiffs may attempt to cure the defect by submitting a complete IFP
application on remand.

                                               3